Title: To Thomas Jefferson from Richard Rush, 11 December 1820
From: Rush, Richard
To: Jefferson, Thomas


Dear Sir.
London
December 11. 1820.
I hasten to acknowledge the receipt of your favor of the 20th of October, enclosing a bill of exchange  drawn by  Joseph Marx and son, for 40 pounds sterling. It got to hand this day, the list of books enclosed, it will afford me very great satisfaction to procure in the best manner in my power. I shall hope for the pleasure of writing to you again respecting them, and beg permission to offer you, dear Sir, in the meantime, with my thanks for all the other contents of your letter, the assurances of my most respectful attachment.Richard Rush.